PER CURIAM.
James Buie (defendant) appeals the order entered by the trial court denying his “Motion to Accredit Jail Time,” filed pursuant to rule 3.800(a) of the Florida Rules of Criminal Procedure. We affirm the denial of the defendant’s motion because challenges to credit for time served provisions of a defendant’s plea agreement are not cognizable under rule 3.800(a). Johnson v. State, 60 So.3d 1045 (Fla.2011). In addition, the instant motion could not be treated as a rule 3.850 motion because it was not made under oath. See Fla. R.Crim. P. 3.850(c). Accordingly, we af*769firm without prejudice to the defendant filing a motion pursuant to rule 3.850.
AFFIRMED.
PALMER, COHEN and BERGER, JJ., concur.